If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                              COURT OF APPEALS


TRUGREEN LIMITED PARTNERSHIP,                                      FOR PUBLICATION
                                                                   July 29, 2021
              Plaintiff-Appellant,

v                                                                  No. 344142
                                                                   Court of Claims
DEPARTMENT OF TREASURY,                                            LC No. 17-000141-MT

              Defendant-Appellee.


                                        ON REMAND

Before: SHAPIRO, P.J., and GLEICHER and SWARTZLE, JJ.

SHAPIRO, P.J. (concurring).

       I join Judge Gleicher’s opinion in full. In our previous review of this case, I authored a
concurrence in response to Judge Swartzle’s dissent. TruGreen Ltd Partnership v Dep’t of
Treasury, 332 Mich App 73, 89-96; 955 NW2d 529 (2020) (SHAPIRO, P.J., concurring). As Judge
Swartzle has elected to adopt that dissent by reference, I will do the same by adopting my prior
concurrence by reference rather than repeating it here.


                                                           /s/ Douglas B. Shapiro




                                               -1-